EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of March 1, 2013
by and between MGM Resorts International (“Employer”), and William Hornbuckle
(“Employee”).

 

1.

Employment. Employer hereby employs Employee, and Employee hereby accept
employment by Employer as President and Chief Marketing Officer to perform such
executive, managerial or administrative duties as Employer may specify from time
to time during the Specified Term (as defined in Section 2). If during the
Specified Term Employee becomes an employee of another employer affiliated with
the “Company” (defined below in Section 22) Employee’s employment with the
Employer shall terminate as of the date Employee commences such other
employment, and pursuant to Section 19 Employee’s new Company-affiliated
employer shall assume all rights and obligations of Employer under this
Agreement.

 

2.

Term. The term of your employment under this Agreement commences on March 1,
2013 and it terminates on February 28, 2017 (the “Specified Term”), unless a new
written employment agreement is executed by the parties. If Employee remains
employed after the expiration of the Specified Term, and the parties do not
execute a new employment agreement, then Employee shall be employed at-will, and
except as provided otherwise in Sections 8 and 10.5, none of the provisions of
the Agreements shall apply to Employee’s continued employment at-will.

 

3.

Compensation. During the Specified Term, Employer shall pay Employee a minimum
annual salary of $1,250,000 payable in arrears at such frequencies and times as
Employer pays its other employees. Employee is also eligible to receive
generally applicable fringe benefits commensurate with Employer’s employees in
positions comparable to Employee. Employer will also reimburse Employee for all
reasonable business and travel expenses Employee incurs in performing Employee’s
duties under this Agreement, payable in accordance with Employer’s customary
practices and policies, as Employer may modify and amend them from time to time.
Employee’s performance may be reviewed periodically. Employee is eligible for
consideration for a discretionary raise, promotion, and/or participation in
discretionary benefit plans; provided, however, whether and to what extent
Employee will be granted any of the above will be determined by Employer in its
sole and absolute discretion.

 

  3.1

In addition, Employee is eligible for consideration for a discretionary annual
bonus in accordance with the terms and conditions of the Employer’s Second
Amended and Restated Annual Performance-Based Incentive Plan for Executive
Officers, or any successor plan (the “Program”). Employee will be eligible



--------------------------------------------------------------------------------

 

for consideration for an annual bonus up to 150% of Employee’s base salary (the
“Target Bonus”). The terms and conditions of the Program may be changed from
time to time.

 

  3.2

During the Specified Term, it is anticipated that Employee will be required to
travel extensively on behalf of Employer. Such travel, if by air, shall be on a
first class basis (or best available basis, if first class is not available).

 

4.

Extent of Services. Employee agrees that Employee’s employment by Employer is
full time and exclusive. Employee further agrees to perform Employee’s duties in
a competent, trustworthy and businesslike manner. Employee agrees that during
the Specified Term, Employee will not render any services of any kind (whether
or not for compensation) for any person or entity other than Employer, and that
Employee will not engage in any other business activity (whether or not for
compensation) that is similar to or conflicts with Employee’s duties under this
Agreement, without the approval of the Board of Directors of MGM Resorts
International or the person or persons designated by the Board of Directors to
determine such matters.

 

5.

Policies and Procedures. Employee agrees and acknowledges that Employee is bound
by Employer’s policies and procedures as they may be modified, amended or
adopted by Employer from time to time, including, but not limited to, the
Company’s Code of Conduct and Conflict of Interest policies. In the event the
terms in this Agreement conflict with Employer’s policies and procedures, the
terms of this Agreement shall take precedence. As Employee is aware, problem
gaming and underage gambling can have adverse effects on individuals and the
gaming industry as a whole. Employee acknowledges that Employee has read and is
familiar with Employer’s policies, procedures and manuals and agrees to abide by
them. Because these matters are of such importance to Employer, Employee
specifically confirms that Employee is familiar with and will comply with
Employer’s policies of prohibiting underage gaming, supporting programs to treat
compulsive gambling, and promoting diversity in all aspects of Employer’s
business.

 

6.

Licensing Requirements. Employee acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada, Michigan, Mississippi, Illinois,
Macau S.A.R., and other jurisdictions in which Employer is engaged in a gaming
business or where Employer has applied to (or during the Specified Term may
apply to) engage in a gaming business. Employee shall apply for and obtain any
license, qualification, clearance or other similar approval which Employer or
any regulatory authority which has jurisdiction over Employer requests or
requires that Employee obtain.

 

7.

Failure to Satisfy Licensing Requirement. Employer has the right to terminate
Employee’s employment under Section 10.1 of this Agreement if: (i) Employee

 

2



--------------------------------------------------------------------------------

 

fails to satisfy any licensing requirement referred to in Section 6 above;
(ii) Employer is directed to cease business with Employee by any governmental
authority referred to in Section 6 above; (iii) Employer determines, in its sole
and exclusive judgment, that Employee was, is or might be involved in, or are
about to be involved in, any activity, relationship(s) or circumstance which
could or does jeopardize Employer’s business, reputation or such licenses; or
(iv) any of Employer’s licenses is threatened to be, or is, denied, curtailed,
suspended or revoked as a result of Employee’s employment by Employer or as a
result of Employee’s actions.

 

8.

Restrictive Covenants.

Employee acknowledges that, in the course of performing Employee’s
responsibilities under this Agreement, Employee will form relationships and
become acquainted with “Confidential Information” (defined below in Section 22).
Employee further acknowledges that such relationships and the Confidential
Information are valuable to Employer and the Company, and the restrictions on
Employee’s future employment contained in this Agreement, if any, are reasonably
necessary in order for Employer to remain competitive in Employer’s various
businesses and to prevent Employee from engaging in unfair competition against
Employer after termination of Employee’s employment with Employer for any
reason.

In consideration of this Agreement and the compensation payable to Employee
under this Agreement, and in recognition of Employer’s heightened need for
protection from abuse of relationships formed or disclosure and misuse of
Confidential Information garnered before and during the Specified Term of this
Agreement, Employee covenants and agree as follows:

 

  8.1

Competition. Except as otherwise explicitly provided in Paragraph 10 of this
Agreement, during the entire Specified Term and thereafter for the “Restrictive
Period” (defined below in Section 22) Employee shall not directly or indirectly
be employed by, provide consultation or other services to, engage in,
participate in or otherwise be connected in any way with any “Competitor”
(defined below in Section 22) in any capacity that is the same, substantially
the same or similar to the position or capacity (irrespective of title or
department) as that held at any time during Employee’s employment with Employer;
provided, however, that if Employee remains employed at-will by Employer after
expiration of the Specified Term and is thereafter separated during the
Restrictive Period for any reason other than “Employer’s Good Cause” (defined
below in Section 22), Employee shall not be subject to this Section 8.1.

 

  8.2

Non-Solicitation. At all times during Employee’s employment with the Company and
at all times thereafter, Employee shall not use, access, disclose, make known
to, or otherwise disseminate for personal gain or for the benefit of a third
party (or induce, encourage or assist others in doing any of the foregoing acts)
any Company Group “Trade Secrets” (as

 

3



--------------------------------------------------------------------------------

 

defined in Section 22) for any purpose whatsoever. Further, at all times during
Employee’s employment with the Company, and for 12 months thereafter, Employee
will not, without the prior written consent of Company:

 

  (a)

make known to any Competitor and/or any member, manager, officer, director,
employee or agent of a Competitor, the “Business Contacts” (defined in
Section 22) of Company Group;

 

  (b)

call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any Business Contacts of Company
Group; and/or

 

  (c)

approach, solicit, contract with or hire any current Business Contacts of
Company Group or entice any Business Contact to cease his/her/its relationship
with Company Group or end his/her employment with Company Group, without the
prior written consent of Company, in each and every instance, such consent to be
within Company’s sole and absolute discretion.

 

  8.3

Confidentiality. At all times during Employee’s employment with the Company, and
at all times thereafter, Employee shall not, without the prior written consent
of the Company’s Chief Executive Officer, Chief Operating Officer or General
Counsel in each and every instance—such consent to be within the Company’s sole
and absolute discretion—use, disclose or make known to any person, entity or
other third party outside of the Company Group any Confidential Information
belonging to Company Group or its individual members.

Notwithstanding the foregoing, the provisions of Section 8.3 shall not apply to
Confidential Information: (i) that is required to be disclosed by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) in any litigation, arbitration, mediation or legislative
hearing, with jurisdiction to order Employee to disclose or make accessible any
information, provided, however, that Employee provides Company with ten
(10) days’ advance written notice of such disclosure to enable Company to seek a
protective order or other relief to protect the confidentiality of such
Confidential Information; (ii) that becomes generally known to the public or
within the relevant trade or industry other than due to Employee’s or any third
party’s violation of this Agreement or other obligation of confidentiality; or
(iii) that becomes available to Employee on a non-confidential basis from a
source that is legally entitled to disclose it to Employee.

 

4



--------------------------------------------------------------------------------

  8.4

Third Party Information. Employee understands and acknowledges that the Company
Group has received, and in the future will receive, from third parties, their
confidential or proprietary information subject to a duty to maintain the
confidentiality of such information and to use it only for certain limited
purposes. At all times during Employee’s employment with the Company, whether
pursuant to this Agreement or at-will, and at all times thereafter, Employee
shall hold any and all such third party confidential or proprietary information
of third parties in the strictest confidence and will not intentionally or
negligently disclose it to any person or entity or to use it except as necessary
in carrying out Employee’s duties and obligations hereunder consistent with the
Company Group’s agreement with such third party. Employee shall not be in
violation of Employee’s obligations hereunder if such third party confidential
or proprietary information is already generally known to the public through no
wrongful act of Employee or any other party.

 

  8.5

Acknowledgement of Ownership of Confidential Information Property Acquired or
Developed During Employment; Non-Transfer. Employee understands, agrees, and
hereby confirms that Employee’s duties and responsibilities include acquiring
Confidential Information and developing Relationships for the benefit of Company
and, as applicable, Company Group. Employee acknowledges that Confidential
Information acquired, obtained, learned, or developed during Employee’s
employment with Company, including but not limited to, Business Contacts
developed during Employee’s employment, constitutes the sole and exclusive
property of Company, regardless of whether the information qualifies for
protection as a Trade Secret.

Employee further understands, agrees, and hereby confirms that during Employee’s
employment, Employee shall not, at any time or for any reason whatsoever, except
upon the express written authorization of the Company, store, transfer,
maintain, copy, duplicate or otherwise possess Confidential Information on any
device or in any form or format except on devices and in such formats as
expressly approved and issued Company to Employee. By way of example, and
without limitation, Employee shall not text, copy, or otherwise transfer in any
form or format Confidential Information to any document, paper, computer,
tablet, Blackberry, cellular phone, personal mobile device, Blackberry, iPhone,
iPad, thumb drive, smart phone memory, zip drive or disk, flash drive, external
drive or any other similar device used for storing or recording data of any kind
(the “Devices”) unless such Device is issued by the Company to Employee, or
unless such text, copy or transfer is expressly approved in writing by the
Company before Employee’s use of such Device.

 

  8.6

Return of Confidential Information. Upon termination of Employee’s employment
for any reason at any time, Employee shall immediately

 

5



--------------------------------------------------------------------------------

 

return to the Company, and retain no copies of, any all Confidential Information
in Employee’s possession or control. If any Confidential Information is recorded
or saved in any format or on any Devices, Employee shall delete the Confidential
Information and, upon Company’s request, allow Company to inspect such Devices
to confirm the deletion. Upon Company’s request, Employee shall allow Company
reasonable access to Employee’s personal computers, email accounts, and Devices
to confirm that Employee does not possess any Confidential Information of
Company in contravention of this Agreement.

 

  8.7

Acknowledgement of Copyrights in and to Compilations of Confidential
Information. Employee acknowledges that Company owns copyrights in any and all
compilations of Confidential Information in any tangible or electronic form
(including, but not limited to, printed lists, handwritten lists, spreadsheets,
and databases) in any storage media, including, but not limited to, Devices,
(collectively, “Copyrighted Works”). Employee further acknowledges that
unauthorized copying, distributing, or creating derivative works, or inducing or
contributing to such conduct by others, based on such Copyrighted Works
constitutes infringement of Company’s copyrights in and to the Copyrighted
Works. Employee acknowledges that only the Chief Executive Officer, Chief
Operating Officer or General Counsel of the Company are authorized to grant
authorization to Employee copy, distribute or create derivative works based on
the Copyrighted Works. Employee shall obtain any such authorization from Company
in writing, in advance of any copying, distribution or creation of derivative
works by Employee. Employee acknowledges that federal law provides for civil
liability and criminal penalties for copyright infringement. Employee agrees not
to challenge, contest or dispute Company’s right, title and interest in the
Copyrighted Works and waives any legal or equitable defense to infringement of
such Copyrighted Works.

 

9.

Representations and Warranties.

Employee hereby represents and warrants to Company, and hereby agrees with
Company, as follows:

 

  9.1

A portion of Employee’s compensation and consideration under this Agreement is
(i) Company’s agreement to employ Employee; (ii) Employee’s agreement that the
covenants contained in Sections 4 and 8 hereof are reasonable, appropriate and
suitable in their geographic scope, duration and content; (iii) Employee’s
agreement that Employee shall not, directly or indirectly, raise any issue of
the reasonableness, appropriateness and suitability of the geographic scope,
duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) Employee’s agreement that such
covenants and agreements shall survive the termination of this Agreement,

 

6



--------------------------------------------------------------------------------

 

in accordance with their terms; and (v) the free and full assignability by
Company of such covenants and agreements upon a sale, reorganization or other
transaction of any kind relating to the ownership and/or control of Company
Group or its members or assigns.

 

  9.2

The enforcement of any remedy under this Agreement will not prevent Employee
from earning a livelihood, because Employee’s past work history and abilities
are such that Employee can reasonably expect to find work irrespective of the
covenants and agreements contained in Section 8 hereof.

 

  9.3

The covenants and agreements stated in Sections 4, 6, 7, and 8 hereof are
essential for the Company’s reasonable protection of its Trade Secrets, Business
Contacts, and Confidential Information.

 

  9.4

The Company has reasonably relied on Employee’s covenants, representations and
agreements in this Agreement.

 

  9.5

Employee has the full right, power and authority to enter into this Agreement
and perform Employee’s duties and obligations hereunder, and the entering into
and performance of this Agreement by Employee will not violate or conflict with
any arrangements or other agreements Employee may have or agreed to have with
any other person or entity.

 

  9.6

Employee acknowledges that the Company has and will continue to invest
substantial time and expense in developing and protecting Confidential
Information, all of which Employee expressly understands and agrees belongs
solely and exclusively to Company. Employee further acknowledges and agrees that
because the Company Group has and will continue to invest substantial time and
expense in developing and protecting Confidential Information, that any loss of
or damage to the Company as a result of a breach or threatened breach of any of
the covenants or agreements set forth in Sections 4 and 8 hereof, the Company
will suffer irreparable harm. Consequently, Employee covenants and agrees that
any violation by Employee of Sections 4 or 8 of this Agreement shall entitle the
Company to immediate injunctive relief in a court of competent jurisdiction
without the necessity of posting any bond or waiving any claim for damages.
Employee further covenants and agrees that Employee will not contest the
enforceability of just an injunction in any state or country in which such an
injunction is not, itself, a violation of law.

 

7



--------------------------------------------------------------------------------

10.

Termination.

 

  10.1

Employer’s Good Cause Termination. Employer has the right to terminate this
Agreement at any time during the Specified Term hereof for “Employer’s Good
Cause” (defined below in Section 22). Upon any such termination, Employer shall
have no further liability or obligations whatsoever to Employee under this
Agreement except as provided under Sections 10.1.1 and 10.1.2 below.

 

  10.1.1

In the event Employer’s Good Cause termination is the result of Employee’s death
during the Specified Term, Employee’s beneficiary (as designated by Employee on
Employer’s benefit records) shall be entitled to receive Employee’s salary for a
three (3) month period following Employee’s death, such amount to be paid at
regular payroll intervals.

 

  10.1.2

In the event Employer’s Good Cause termination is the result of Employee’s
“Disability” (defined below in Section 22), Employer shall pay Employee (or
Employee’s beneficiary in the event of Employee’s death during the period in
which payments are being made) an amount equal to Employee’s salary for three
(3) months following Employee’s termination, such amount to be paid at regular
payroll intervals, net of payments received by Employee from any short term
disability policy which is either self-insured by Employer or the premiums of
which were paid by Employer (and not charged as compensation to Employee).

 

  10.2

Employer’s No Cause Termination. Employer has the right to terminate this
Agreement on written notice to Employee in its sole discretion for any cause
Employer deems sufficient or for no cause, at any time during the Specified
Term, including on the last day of the Specified Term. Subject to the conditions
set forth below, Employer’s sole liability to Employee upon such termination
shall be as follows:

 

  10.2.1

Employee shall receive an amount equal to: (i) Employee’s annual base salary and
(ii) Target Bonus (the “Severance Payment”), less all applicable taxes, payable
in twelve (12) monthly installments commencing upon the date that is thirty
(30) days after the date of separation; plus any earned but unpaid discretionary
bonus due to Employee, payable in accordance with the provisions of the Program.
In addition, Employee shall receive a lump sum payment equal to 1.5 times the
cost of COBRA coverage for a period of twelve (12) months immediately following
separation (the “COBRA Payment”), payable in twelve (12) monthly installments
commencing upon separation.

 

8



--------------------------------------------------------------------------------

  (a) If this Agreement is terminated under this Section within six (6) months
of Employee’s date of hire, employee shall only receive an amount equal to six
(6) months of base salary; and further, the Restrictive Period shall be limited
to six (6) months.

 

  (b) If Employee remains employed at-will by Employer after expiration of the
Specified Term and is thereafter separated during the Restrictive Period for No
Cause, employee shall receive a lump sum payment (less all applicable taxes)
equal to the greater of: (i) thirteen (13) weeks of base salary or (ii) two
(2) times the amount the employee would otherwise receive under the Company’s
then-effective discretionary severance policy.

 

  10.2.2

Employee’s eligibility for the Severance Payment and COBRA Payment set forth in
Section 10.2.1 shall be expressly subject to, conditioned upon, and in
consideration of Employee’s execution, within twenty-one (21) days following the
date of Employee’s termination of employment (or such shorter time period as may
be required by the Company consistent with applicable law) and non-revocation of
a release prepared by Employer and waiving and releasing Employer and the
Company, their parents, subsidiaries and affiliates, and their officers,
directors, agents, benefit plan trustees and employees, from any and all claims
whether known or unknown, and regardless of type, cause or nature, including but
not limited to claims arising under any and all express or implied employment
agreements, any and all statutory and common law tort claims, any and all
salary, bonus, stock, vacation (PTO), insurance and other benefit plans, and all
state and federal laws, ordinances and statutes applicable to Employee’s
employment or the cessation of that employment that may be released by private
agreement (including but not limited to Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act of 1990; the Americans with Disabilities
Act, as amended; the Equal Pay Act; the Lily Ledbetter Fair Pay Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act; the Genetic
Information Nondiscrimination Act; Chapter 608, Compensation, Wages and Hours,
of the Nevada Revised Statutes; Chapter 613, Employment Practices, of the Nevada
Revised Statutes; the Worker Adjustment Retraining Notification Act (“WARN”);
Post-Civil War Reconstruction Act, as Amended (42 U.S.C. §1981-1988); the
National Labor

 

9



--------------------------------------------------------------------------------

 

Relations Act; the Labor Management Relations Act; any other federal, state or
local law prohibiting employment discrimination or otherwise regulating
employment; which release becomes irrevocable in accordance with its terms
(which, for the avoidance of doubt, will occur within thirty (30) days or fewer
following the date of Employee’s termination of employment).

 

  10.2.3

As a further condition to Employer’s obligations under Section 10.2.1 above,
Employee agrees to cooperate with Employer regarding matters on which Employee
has worked, on a reasonable basis and at times mutually convenient to both
parties. Employee further agrees to fully cooperate with the Company in any
ongoing or future legal matters about which Employee has knowledge or
information, or that concern Employee’s former position with the Company.

 

  10.2.4

Upon any such termination, Employee shall continue to be bound by the
restrictions in Section 8 above; provided, however, that if the reason for the
termination is the elimination of Employee’s position, Employee shall not be
bound by Section 8.1 but will continue to be bound by all other restrictions in
Section 8 above. Notwithstanding anything to the contrary herein, Employer’s
conditional obligation under Section 10.2.1 to pay Employee’s salary shall cease
if Employee breaches in any material respect any of the covenants set forth in
Section 8 above; additionally, and without waiving any rights to other damages
resulting from said breach, Employer shall be entitled to recover any and all
amounts already paid to Employee under Section 10.2.1.

 

  10.3

Employee’s Good Cause Termination. Employee may terminate this Agreement for
“Employee’s Good Cause” (defined below in Section 22). Prior to any termination
under this Section 10.3 being effective, Employee agrees to give Employer thirty
(30) days’ advance written notice, within thirty (30) days of the initial event
comprising Employee’s Good Cause, specifying the facts and circumstances that
comprise Employee’s Good Cause. During such thirty (30) day period, Employer may
either cure the breach (in which case Employee’s notice will be considered
withdrawn and this Agreement will continue in full force and effect) or declare
that Employer disputes that Employee’s Good Cause exists, in which case this
Agreement will continue in full force until the dispute is resolved in
accordance with Section 12. In the event this Agreement is terminated under this
Section 10.3, subject to the conditions set forth below, Employer’s sole
liability to Employee upon such termination shall be as follows:

 

10



--------------------------------------------------------------------------------

  10.3.1

Employee shall receive an amount equal to: (i) Employee’s annual base salary and
(ii) Target Bonus (the “Severance Payment”), less all applicable taxes, payable
in twelve (12) monthly installments commencing upon the date that is thirty
(30) days after the date of separation; plus any earned but unpaid discretionary
bonus due to Employee, payable in accordance with the provisions of the Program.
In addition, Employee shall receive a lump sum payment equal to 1.5 times the
cost of COBRA coverage for a period of twelve (12) months immediately following
separation (the “COBRA Payment”), payable in twelve (12) monthly installments
commencing upon separation. If this Agreement is terminated under this Section
within six (6) months of Employee’s date of hire, employee shall only receive an
amount equal to six (6) months of base salary; and further, the Restrictive
Period shall be limited to six (6) months.

 

  10.3.2

Employee’s eligibility for the salary payments and health benefits set forth in
Section 10.3.1 shall be expressly subject to, conditioned upon, and in
consideration of Employee’s execution, within twenty-one (21) days following the
date of Employee’s termination of employment (or such shorter time period as may
be required by the Company consistent with applicable law), and non-revocation
of a release prepared by Employer and waiving and releasing Employer and the
Company, their parents, subsidiaries and affiliates, and their officers,
directors, agents, benefit plan trustees and employees, from any and all claims
whether known or unknown, and regardless of type, cause or nature, including but
not limited to claims arising under any and all express or implied employment
agreements, any and all statutory and common law tort claims, any and all
salary, bonus, stock, vacation (PTO), insurance and other benefit plans, and all
state and federal laws, ordinances and statutes applicable to Employee’s
employment or the cessation of that employment that may be released by private
agreement (including but not limited to Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act of 1990; the Americans with Disabilities
Act, as amended; the Equal Pay Act; the Lily Ledbetter Fair Pay Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act; the Genetic
Information Nondiscrimination Act; Chapter 608, Compensation, Wages and Hours,
of the Nevada Revised Statutes; Chapter 613, Employment Practices, of the Nevada
Revised Statutes; the Worker Adjustment Retraining Notification Act (“WARN”);
Post-Civil War Reconstruction Act, as Amended (42 U.S.C. §1981-1988); the
National Labor Relations Act; the Labor Management Relations Act; any other

 

11



--------------------------------------------------------------------------------

 

federal, state or local law prohibiting employment discrimination or otherwise
regulating employment; which release becomes irrevocable in accordance with its
terms (which, for the avoidance of doubt, will occur within thirty (30) days or
fewer following the date of Employee’s termination of employment).

 

  10.3.3

As a further condition to Employer’s salary obligations under Section 10.2.1
above, Employee agrees to cooperate with Employer regarding matters on which
Employee has worked, on a reasonable basis and at times mutually convenient to
both parties. Employee further agrees to fully cooperate with the Company in any
ongoing or future legal matters about which Employee has knowledge or
information, or that concern Employee’s former position with the Company.

 

  10.3.4

In the event of termination of this Agreement under this Section 10.3, the
restrictions of Section 8.1 shall no longer apply.

 

  10.4

10.4 Employee’s No Cause Termination. In the event Employee terminates
Employee’s employment under this Agreement without cause, Employer will have no
further liability or obligations whatsoever to Employee hereunder. Employer will
be entitled to all of Employer’s rights and remedies by reason of such
termination, including without limitation, the right to enforce the covenants
and agreements contained in Section 8 and Employer’s right to recover damages.

 

  10.4.1

In the event the current Chief Executive Officer (CEO) of MGM Resorts
International, James J. Murren, ceases to be the Company’s CEO at any time
during the Specified Term, and Employee is not selected as the successor CEO,
Employee shall have the right to terminate his employment and this Agreement
under the following conditions (the “Special No-Cause Termination”):

 

  (a)

Employee shall have forty-five (45) days from the date he is notified that he
has not been selected as successor CEO to notify the Company of his decision to
exercise this Special No-Cause Termination.

 

  (b)

Employee must continue to perform his duties on a full-time and exclusive basis
and fully cooperate and provide meaningful assistance in transitioning his
responsibilities for a period of ninety (90) days (the “Transition Period”), and
may not otherwise breach any provision of this Agreement.

 

12



--------------------------------------------------------------------------------

  (c)

Upon conclusion of the Transition Period, Employee’s employment shall be
terminated and Employee shall be released from the covenants and obligations
contained in Section 8.1, subject to, conditioned upon, and in consideration of
Employee’s execution, within twenty-one (21) days following the date of
Employee’s termination of employment (or such shorter time period as may be
required by the Company consistent with applicable law), and non-revocation of a
release of claims prepared by Employer.

 

  (d)

Upon the Special No Cause Termination, Employer will have no further liability
or obligations whatsoever to Employee hereunder. Employer will be entitled to
all of Employer’s rights and remedies by reason of such termination, including
without limitation, the right to enforce the covenants and agreements contained
in Section 8 (except Section 8.1 as provided herein) and Employer’s right to
recover damages.

 

  10.5

Survival of Covenants. Notwithstanding anything contained in this Agreement to
the contrary, except as specifically provided in Sections 10.2.4 and 10.3.4 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 shall survive a termination of this Agreement
or the cessation of Employee’s employment to the extent and for the period
provided for in Section 8, regardless of the reason for such termination.

 

11.

Arbitration. Except as otherwise provided for in this Agreement and in Exhibit B
to this Agreement (which constitutes a material provision of this Agreement),
disputes relating to this Agreement shall be resolved by arbitration pursuant to
Exhibit B.

 

12.

Disputed Claim. In the event of any “Disputed Claim” (defined below in
Section 22), such Disputed Claim shall be resolved by arbitration pursuant to
Exhibit B. Unless and until the arbitration process for a Disputed Claim is
finally resolved in Employee’s favor and Employer thereafter fails to satisfy
such award within thirty (30) days of its entry, Employee shall not have
affected an Employee’s Good Cause termination and Employee shall not have any
termination rights pursuant to Section 10.3 with respect to such Disputed Claim.
Nothing herein shall preclude or prohibit us from invoking the provisions of
Section 10.2, or of our seeking or obtaining injunctive or other equitable
relief.

 

13.

Severability. If any section, provision, paragraph, phrase, word, and/or line
(collectively, “Provision”) of this Agreement is declared to be unenforceable,
then this Agreement will be deemed retroactively modified to the extent
necessary to render the otherwise unenforceable Provision, and the rest of the
Agreement,

 

13



--------------------------------------------------------------------------------

 

valid and enforceable. If a court or arbitrator declines to modify this
Agreement as provided herein, the invalidity or unenforceability of any
Provision of this Agreement shall not affect the validity or enforceability of
the remaining Provisions. This Section 13 does not limit our rights to seek
damages or such additional relief as may be allowed by law and/or equity in
respect to any breach by Employee of the enforceable provisions of this
Agreement.

 

14.

No Waiver of Breach or Remedies. No failure or delay on the part of Employee or
Employer in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any such right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

15.

Amendment or Modification. No amendment, modification, termination or waiver of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by Employee and a duly authorized member of Employer’s senior
management. No consent to any departure by Employee from any of the terms of
this Agreement shall be effective unless the same is signed by a duly authorized
member of Employer’s senior management. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

16.

Governing Law. The laws of the State in which the Employer’s principal place of
business is located shall govern the validity, construction and interpretation
of this Agreement, and except for Disputed Claims and subject to the
Arbitrations provisions included herewith, exclusive jurisdiction over any claim
with respect to this Agreement shall reside in the courts of the State of
Nevada.

 

17.

Number and Gender. Where the context of this Agreement requires the singular
shall mean the plural and vice versa and references to males shall apply equally
to females and vice versa.

 

18.

Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

 

19.

Assignment. This Agreement is personal to Employee and may not be assigned by
Employee. Employee agrees that Employer may assign this Agreement. Without
limitation of the foregoing, Employee expressly agrees that Employer’s
successors, affiliates and assigns may enforce the provisions of Section 8
above, and that five percent (5%) of the annual salary Employer has agreed to
pay in Section 3 above is in consideration for Employee’s consent to the right
of Employer’s successors, affiliates and assigns to enforce the provisions of
Section 8.

 

14



--------------------------------------------------------------------------------

20.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Employer’s successors and assigns.

 

21.

Prior Agreements. This Agreement shall supersede and replace any and all other
employment agreements which may have been entered into by and between the
parties. Any such prior employment agreements shall be of no force and effect.

 

22.

Certain Definitions. As used in this Agreement:

“Business Contacts” are defined as the names, addresses, contact information or
any information pertaining to any persons, advertisers, suppliers, vendors,
independent contractors, brokers, partners, employees, entities, patrons or
customers (excluding Company’s Trade Secrets, which are protected from
disclosure in accordance with Section 8.2 above) upon whom or which Employee:
contacted or attempted to contact in any manner, directly or indirectly, or
which Company reasonably anticipated Employee would contact within six months of
Employee’s last day of employment at Company, or with whom or which Employee
worked or attempted to work during Employee’s employment by Company.

“Company” means MGM Resorts International, and all of its subsidiary and
affiliated entities, together with all of their respective officers, directors,
joint venturers, members, shareholders, employees, ERISA plans, attorneys and
assigns.

“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) convention or
meeting facilities; or (iii) one or more hotels if any such hotel is connected
in any way, whether physically or by business association, to a gaming
establishment and, further, where Competitor’s activities are within a 150 mile
radius of any location where any of the foregoing facilities, hotels, or venues
are, or are proposed to be, owned, operated, managed or developed by the
Company.

“Confidential Information” is defined as all Trade Secrets, Business Contacts,
business practices, business procedures, business processes, financial
information, contractual relationships, marketing practices and procedures,
management policies and procedures, and/or any other information of Company
Group or otherwise regarding Company Group’s operations and/or Trade Secrets or
those of any member of Company Group and all information maintained or entered
on any database, document or report set forth on Exhibit “A” or any other
loyalty, hotel, casino or other customer database or system, irrespective of
whether such information is used by Employee during Employee’s employment by
Company.

“Disputed Claim” means that Employee maintains pursuant to Section 10.3 that
Employer has materially breached its duty to Employee and Employer has denied
such material breach.

 

15



--------------------------------------------------------------------------------

“Employee’s Good Cause” shall mean (i) any assignment to Employee of duties that
are materially and significantly different than those contemplated by the terms
of this Agreement; (ii) any material and significant limitation on the powers of
the Employee not contemplated by the terms of the Agreement; or (iii) the
failure of Employer to pay Employee any compensation when due, save and except a
Disputed Claim to compensation.

“Employee’s Physician” shall mean a licensed physician selected by Employee for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.

“Employer’s Good Cause” shall mean:

 

  (1)

Employee’s death;

 

  (2)

Employee’s “Disability,” which is hereby defined to include incapacity for
medical reasons certified to by “Employer’s Physician” (defined below) which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a consecutive or predominately consecutive period of six
(6) months. (In the event Employee disagrees with the conclusions of Employer’s
Physician, Employee (or Employee’s representative) shall designate a physician
of Employee’s choice, (“Employee’s Physician”) and Employer’s Physician and
Employee’s Physician shall then jointly select a third physician, who shall make
a final determination regarding Employee’s Disability, which shall be binding on
the parties);

 

  (2)

Employee’s failure to abide by Employer’s policies and procedures, misconduct,
insubordination, inattention to Employer’s business, failure to perform the
duties required of Employee up to the standards established by the Employer’s
senior management, dishonesty, or other material breach of this Agreement.
Employer reserves the sole and absolute discretion to determine whether any of
the foregoing circumstances exist or have occurred, provided that such
discretion is exercised lawfully and in good faith; or

 

  (3)

Employee’s failure or inability to satisfy the requirements stated in Section 6
above.

“Employer’s Physician” shall mean a licensed physician selected by Employer for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.

“Restrictive Period” means the twelve (12) month period immediately following
any separation of Employee from active employment for any reason occurring
during the Specified Term or the twelve (12) month period immediately following
the expiration of the Specified Term.

 

16



--------------------------------------------------------------------------------

“Trade Secrets” are defined in a manner consistent with the broadest
interpretation of Nevada law. Trade Secrets shall include, without limitation,
Confidential Information, formulas, inventions, patterns, compilations, vendor
lists, customer lists, contracts, business plans and practices, marketing plans
and practices, financial plans and practices, programs, devices, methods,
know-hows, techniques or processes, any of which derive economic value, present
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who may or could obtain any
economic value from its disclosure or use, including but not limited to the
general public.

 

23.

Employee acknowledges that MGM Resorts International is a publicly traded
company and agrees that in the event there is any default or alleged default by
Employer under the Agreement, or Employee has or may have any claims arising
from or relating to the Agreement, Employee shall not commence any action or
otherwise seek to impose any liability whatsoever against any person or entity
in its capacity as a stockholder of MGM Resorts International
(“Stockholder”). Employee further agrees that Employee shall not permit any
party claiming through Employee, to assert a claim or impose any liability
against any Stockholder (in its capacity as a Stockholder) as to any matter or
thing arising out of or relating to the Agreement or any alleged breach or
default by Employer.

 

24.

Section 409A.

 

  24.1

This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and Treasury guidance promulgated thereunder (“Section 409A”). If
Employer determines in good faith that any provision of this Agreement would
cause Employee to incur an additional tax, penalty, or interest under
Section 409A, the Compensation Committee and Employee shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A or causing
the imposition of such additional tax, penalty, or interest under Section 409A.
The preceding provisions, however, shall not be construed as a guarantee by
Employer of any particular tax effect to Employee under this Agreement.

 

  24.2

“Termination of employment,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, Employee’s
“separation from service” as defined in Section 409A.

 

17



--------------------------------------------------------------------------------

  24.3

For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

 

  24.4

With respect to any reimbursement of Employee’s expenses, or any provision of
in-kind benefits to you, as specified under this Agreement, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made pursuant to Employer’s
reimbursement policy but no later than the end of the year after the year in
which such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

  24.5

If a payment obligation under this Agreement that constitutes a payment of
“deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) arises on account of
Employee’s separation from service while Employee is a “specified employee” (as
defined under Section 409A), any payment thereof that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days following your death.

 

25.

Ownership of Intellectual Property. Employee expressly acknowledges that all
trademarks, trade dress, copyrightable works, patentable inventions, ideas, new
or novel inventions, concepts, systems, methods of operation, improvements,
strategies, techniques, trade secrets including, but not limited to, customers
(including, but not limited to, customer names, contact information, historical
and/or theoretical play, or other information, and the right to market to such
customers), data of any type or nature and regardless of the form or media, as
well as all materials of any type of nature that comprise, reflect or embody any
of the foregoing including, without limitation, databases, software, artistic
works,

 

18



--------------------------------------------------------------------------------

advertisements, brochures, marketing plans, customer lists, memoranda, business
plans, and proposals (collectively, “Intellectual Property”) created, conceived,
developed, contributed to, or otherwise obtained, in whole or in part by the
Employee during the term of [his/her] employment by Employer shall at all times
be owned by Employer (and is hereby expressly assigned by Employee to Employer)
if the Intellectual Property: (a) was created, conceived, developed, or
contributed to: (1) using any of Employer’s property or resources; (2) on
Employer’s premises; or (3) during Employee’s hours of employment; or
(b) relates to Employee’s employment by Employer, even though creation of such
Intellectual Property was not within the scope of Employee’s duties and
responsibilities for which the Employer employs the Employee. All works of
authorship created by Employee within the scope of this provision shall be
deemed works made for hire as defined in the Copyright Act of 1976, 17 U.S.C. §
101 . To the extent such works are deemed not to be works of authorship,
Employee hereby irrevocably assigns (or authorizes Employer to act as Employee’s
agent to assign) all right, title and interest in and to the copyrights in the
works, including, without limitation, right of attribution and all related moral
rights, to the Employer. Employee further agrees that any inventions and trade
secrets covered by this provision shall be owned absolutely and exclusively by
Employer, including all patent rights throughout the world. Employee
acknowledges that this provision provides Employer with rights greater than
provided under certain applicable laws including, without limitation, Nevada
Revised Statutes § 600.500. Employee shall promptly inform Employer about such
patentable inventions and shall not disclose to any third parties any
information about the inventions without the prior written consent of Employer.
Employee agrees to execute and deliver to Employer, upon request, such documents
as may be necessary for Employer to perfect its rights in any and all
Intellectual Property covered by this provision. To fulfill the intent of this
paragraph, Employee irrevocably appoints Employer and Employer’s authorized
agents as his/her agent and attorney in fact to transfer, vest or confirm
Employer’s rights and to execute and file any such applications and to do all
other lawful acts to further the prosecution and issuance of letters, patents or
trademark or copyright registrations with the same legal force as if done by
Employee, in all instances in which Employer is unable for any reason to secure
Employee’s personal signature. Employee shall not be entitled to any
compensation or other consideration for any Intellectual Property covered by
this provision.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

EMPLOYEE – William J. Hornbuckle

 

/s/ William J. Hornbuckle

Dated:

 

8/10/13

EMPLOYER – MGM Resorts International

 

/s/ James J. Murren

By:

 

James J. Murren, Chairman and Chief Executive Officer

Dated:

 

8/6/13

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Report

  

Generated By

Including, but not limited to:

  

Arrival Report

  

Room Reservation/Casino Marketing

Departure Report

  

Room Reservation/Casino Marketing

Master Gaming Report

  

Casino Audit

Department Financial Statement

  

Finance

$5K Over High Action Play Report

  

Casino Marketing

$50K Over High Action Play Report

  

Casino Marketing

Collection Aging Report(s)

  

Collection Department

Accounts Receivable Aging

  

Finance

Marketing Reports

  

Marketing

Daily Player Action Report

  

Casino Operations

Daily Operating Report

  

Slot Department

Database Marketing Reports

  

Database Marketing

Special Event Calendar(s)

  

Special Events/Casino Marketing

Special Event Analysis

  

Special Events/Casino Marketing

Tenant Gross Sales Reports

  

Finance

Convention Group Tentative/Confirmed Pacing Reports

  

Convention Sales

Entertainment Event Settlement Reports

  

Finance

Event Participation Reports

  

Casino Marketing

Table Ratings

  

Various

Top Players

  

Various

Promotion Enrollment

  

Promotions

Player Win/Loss

  

Various

 

21



--------------------------------------------------------------------------------

EXHIBIT B - ARBITRATION

This Exhibit B sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit B shall be considered to be a
part of the Agreement.

 

1.

Except for a claim by either Employee or Employer for injunctive relief where
such would be otherwise authorized by law, any controversy or claim arising out
of or relating to the Agreement, the breach hereof, or Employee’s employment by
Employer, including without limitation any claim involving the interpretation or
application of the Agreement or wrongful termination or discrimination claims,
shall be submitted to binding arbitration in accordance with the employment
arbitration rules then in effect of the Judicial Arbitration and Mediation
Service (“JAMS”), to the extent not inconsistent with this paragraph. This
Exhibit B covers any claim Employee might have against any officer, director,
employee, or agent of Employer, or any of Employer’s subsidiaries, divisions,
and affiliates, and all successors and assigns of any of them. The promises by
Employer and Employee to arbitrate differences, rather than litigate them before
courts or other bodies, provide consideration for each other, in addition to
other consideration provided under the Agreement.

 

2.

Claims Subject to Arbitration. This Exhibit B covers all claims arising in the
course of Employee’s employment by Employer except for those claims specifically
excluded from coverage as set forth in paragraph 3 of this Exhibit B. It
contemplates mandatory arbitration to the fullest extent permitted by law. Only
claims that are justifiable under applicable state or federal law are covered by
this Exhibit B. Such claims covered by this arbitration provision include, but
are not limited to, any dispute or controversy arising out of Employee’s
employment, the events leading up to Employee being offered employment, the
cessation of Employee’s employment, the compensation, terms, and other
conditions of Employee’s employment, or statements made or actions taken at any
time regarding Employee’s employment at the Company which could have been
brought in a court of competent jurisdiction, including, but not limited to,
claims under the Age Discrimination in Employment Act; Title VII of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act of 1990;
Sections 1981 through 1988 of Title 42 of the United States Code; the Fair Labor
Standards Act, as amended; the federal Family and Medical Leave Act; the Lilly
Ledbetter Act; GINA; all laws arising under the State of Nevada pertaining to
civil rights, employment, whistleblower, or common law, and any other federal,
state, or local civil or human rights law, or any other local, state or federal
law, regulation, or ordinance, as well as any claim based on any public policy,
contract, tort, or common law or any claim for costs, attorney’s or other fees,
or other expenses, wages or other compensation; work related injury claims not
covered under workers’ compensation laws; wrongful discharge; and any and all
unlawful employment discrimination and/or harassment claims (collectively,

 

22



--------------------------------------------------------------------------------

 

“Claims”). Employee expressly understands and agrees that Employee shall have no
right or authority to raise any dispute or to have any dispute heard or
arbitrated as a class or collective action or in a representative or private
attorney general capacity on behalf of a class of persons or the general public.
This arbitration provision does not require arbitration of claims for workers’
compensation or unemployment insurance. This Arbitration Agreement is intended
to be construed as broadly as possible under applicable law so that all claims
and defenses that could be raised before a court must instead be raised in
arbitration. However, nothing in this arbitration provision shall be construed
as precluding Employee from filing a charge or complaint with the Equal
Employment Opportunity Commission or equivalent state agency, the National Labor
Relations Board, or any other similar state or federal agency seeking
administrative resolution of a dispute or claim.

 

3.

Claims Not Subject to Arbitration. Claims under state workers’ compensation
statutes or unemployment compensation statutes are specifically excluded from
this Exhibit B. Claims pertaining to any of Employer’s employee welfare benefit
and pension plans are excluded from this Exhibit B. In the case of a denial of
benefits under any of Employer’s employee welfare benefit or pension plans, the
filing and appeal procedures in those plans must be utilized. Claims by Employer
or Employee for injunctive or other relief for violations of non-competition
and/or confidentiality agreements are also specifically excluded from this
Exhibit B.

 

4.

Non-Waiver of Substantive Rights. This Exhibit B does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Employee’s right to pursue those rights and remedies in a judicial forum.
By signing the Agreement and the acknowledgment at the end of this Exhibit B,
the undersigned Employee voluntarily agrees to arbitrate his or her claims
covered by this Exhibit B. This Exhibit B also does not waive the Employee’s
right to file a charge or complaint with any federal or state agency, including
with the Equal Employment Opportunity Commission.

 

5.

Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided for by applicable law pertaining to
the claim. The failure to initiate arbitration within this time limit will bar
any such claim. Any aggrieved party is encouraged to give written notice of any
claim as soon as possible after the event(s) in dispute so that arbitration of
any differences may take place promptly. The parties agree that the aggrieved
party must, within the time frame provided by this Exhibit B, give written
notice of a claim to the other party. If the Employee is the aggrieved party,
notice must be given to the President of Employer with a copy to MGM Resorts
International’s Executive Vice President and General Counsel. If the Employer is
the aggrieved party, notice must be given to the Employee at the last known
address provided by Employee. The written notice shall identify and describe the
nature of the claim, the supporting facts and the relief or remedy sought.

 

23



--------------------------------------------------------------------------------

6.

Selecting an Arbitrator: This Exhibit B mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of seven qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

 

7.

Representation/Arbitration Rights and Procedures:

 

  a.

Employee may be represented by an attorney of Employee’s choice at Employee’s
own expense.

 

  b.

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit B shall provide for the
broadest level of arbitration of claims between an employer and employee under
Nevada law. The arbitrator is without jurisdiction to apply any different
substantive law or law of remedies.

 

  c.

The arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law. In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.

 

  d.

The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e.

The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The parties shall have the right to file a
motion to dismiss and a motion for summary judgment, and the arbitrator shall
entertain such motions.

 

  f.

The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Employee or Employer may summon witnesses. The arbitrator shall use the Federal
Rules of Evidence. Both parties have the right to file a post hearing brief. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.

 

24



--------------------------------------------------------------------------------

  g.

Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada, except that if the Employee is employed by the
Employer in the United States but outside Clark County, Nevada, the arbitration
hearing or proceeding shall take place in the county and State in which Employee
is employed or was last employed.

 

8.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

 

  a.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit B and to confirm, enforce, vacate or
modify an arbitration award.

 

  b.

In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Employee which is subject to
arbitration under this Exhibit B, Employee hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Employee’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit B.

 

9.

Fees and Expenses: Employer shall be responsible for paying any filing fee and
the fees and costs of the arbitrator. Employee and Employer shall each pay for
their own expenses, attorney’s fees (a party’s responsibility for his/her/its
own attorney’s fees is only limited by any applicable statute specifically
providing that attorney’s fees may be awarded as a remedy), and costs and fees
regarding witness, photocopying and other preparation expenses. If any party
prevails on a statutory claim that affords the prevailing party attorney’s fees
and costs, or if there is a written agreement providing for attorney’s fees
and/or costs, the arbitrator may award reasonable attorney’s fees and/or costs
to the prevailing party, applying the same standards a court would apply under
the law applicable to the claim(s).

 

10.

The arbitration provisions of this Exhibit B shall survive the termination of
Employee’s employment with Employer and the expiration of the Agreement. These
arbitration provisions can only be modified or revoked in a writing signed by
both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit B.

 

25



--------------------------------------------------------------------------------

11.

The arbitration provisions of this Exhibit B do not alter or affect the
termination provisions of this Agreement.

 

12.

Capitalized terms not defined in this Exhibit B shall have the same definition
as in the Employment Agreement to which this is Exhibit B.

 

13.

If any provision of this Exhibit B is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit B. All other provisions shall remain in
full force and effect.

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT B IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT B CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS EXHIBIT
B, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit B, they are waiving the right to pursue claims covered by this Exhibit B
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit B does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit B voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit B.

Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit B with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

 

EMPLOYEE

     

EMPLOYER – MGM Resorts International

/s/ William J. Hornbuckle

     

/s/ James J. Murren

William J. Hornbuckle

     

By:

  

James J. Murren, Chairman and Chief Executive Officer

 

26